Citation Nr: 0517728	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  97 24-412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
April 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for PTSD.  

In September 2000, the Board remanded the case to the RO 
because the veteran had requested a travel Board hearing.  In 
January 2001, he testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  A transcript of the 
proceeding is of record.  In June 2001, the Board remanded 
the case for further evidentiary development relating to his 
claimed in-service stressors.  In November 2003, the Board 
once again remanded the case in attempt to corroborate his 
claimed in-service stressors.  In November 2004, the RO 
issued a supplemental statement of the case (SSOC) continuing 
its denial of the claim.  The RO then returned the case to 
the Board for further appellate review.




FINDINGS OF FACT

PTSD did not originate in service and is not otherwise 
causally related to the veteran's military service.  


CONCLUSION OF LAW

PTSD was not incurred, aggravated or caused by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are negative for 
any psychiatric treatment or indication of a psychiatric 
disorder during his military service.

Personnel records indicate the veteran was in Vietnam from 
November 1970 to November 1971.  His principal duty was 
Squadron Leader for the 615th Military Police (MP) Company.  

VA outpatient treatment (VAOPT) records indicate the veteran 
first complained of experiencing flashbacks and trouble 
sleeping in June 1995.  He reported a 10-year history of PTSD 
symptoms.  He was diagnosed with PTSD and anxiety.

The report of the March 1996 VA examination for PTSD 
indicates the veteran complained of flashbacks, and periods 
of anxiety and depression.  He also reported frequent 
nightmares and difficulty sleeping.  He was diagnosed with 
PTSD.

In March 1996 and July 1997, the veteran submitted PTSD 
Questionnaires wherein he described his in-service stressors.  
He stated, in the summer of 1971, his friend was killed while 
assigned to the 557th MP Co.  He could not remember his 
friend's name.  He also described memories of "sappers" 
attempting to breech the fenced areas of Long Bihn while he 
was stationed in Vietnam.  In 1973 or 1974, while he was 
stationed in Augsburg, Germany, he said an MP who was 
assigned to the 537th MP Co. committed suicide.  He also 
reported, in 1959 or 1960, a patrolman committed suicide in 
Manheim, Germany.  He believed the patrolman's last name was 
Corbin.

In September 1998, the RO requested corroboration of the 
veteran's in-service stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In June 
1999, USASCRUR responded by enclosing the 1970 unit histories 
for the 615th MP Co., the 557th MP Co, and 95th MP Battalion 
(BN).  In addition, USACRUR enclosed an extract of the 
Operational Report - Lessons Learned 89th MP Group, the 
higher headquarters of the 95th MP BN for the period ending 
in April 1971.  None of these records corroborate the 
incident described by the veteran relating to the individual 
from the 557th MP Co. being killed on patrol.  An extract 
from the Chronology of VC/NVA attacks on the Ten Primary USAF 
Operating Bases in RVN documented attacks in the area of Bien 
Hoa during December 1970 and January 1971.  The Casualty 
Information maintained by NARA did not document that an 
individual with the last name of Corbin committed suicide in 
West Germany during 1960.  

USASCRUR stated that in order to provide casualty research, 
the veteran must provide additional information such as the 
most specific date possible, type and location of the 
incident, numbers and full names of the casualties, unit 
designations, etc.    USASCRUR also noted that it did not 
maintain Morning Reports for the units involved, and that 
these were maintained by the National Personnel Records 
Center (NPRC).  

At the January 2001 video conference hearing before the 
undersigned VLJ, the veteran reiterated the same information 
about his in-service stressors as outlined above.  He 
described the "sapper" attacks, the fellow serviceman from 
the 557th MP Co. who was shot, and the two suicides that 
occurred in Germany.

In July 2001, the veteran was asked to provide more specific 
information relating to his in-service stressors.  He did not 
respond to this letter.

VAOPT records from September 1996 through January 2004 
indicate continued treatment at the VA Mental Health clinic.  
Depending on the examiner, he was diagnosed with dysthymia; 
depression; depressive disorder, NOD (not otherwise 
specified); or PTSD. 

In April 2003, the Board wrote the USASCRUR and asked for 
assistance in verifying the veteran's stressors.  

In January 2004, the veteran submitted a letter to the RO in 
order to clarify and correct his statements relating to his 
in-service stressors.  He said that with regard to the 
statement about the attack on the patrolman from the 557th MP 
Co., it was "not factual at all."  With regard to the 
"sapper" attack, he said he neither witnessed nor had 
knowledge of sapper attacks.  He said, however, the other 
parts of his statement pertaining to the other stressors 
"stand as stated."

In March 2004, the Appeals Management Center (AMC) sent 
another letter to USASCRUR requesting assistance in verifying 
the veteran's in-service stressors.  In April 2004, the 
USASCRUR responded by stating that it had already provided a 
response in June 1999.

In March 2004, the AMC also requested information from the 
NPRC in an attempt to verify the veteran's in-service 
stressors.  In April 2004, the NPRC responded stating that it 
had failed to identify any deceased in the Morning Reports 
for the 537th MP Co. in October through December of 1959.  It 
also noted that it could not locate a 385th MP Co. - although 
a 385th MP BN was found, but not a company.

VAOPT records from 2004 indicate the veteran continued to 
seek psychiatric treatment.  Dr. Doyle consistently noted 
that he had chronic, severe PTSD.  Dr. Wadman, in March 2004, 
noted that she thought PTSD was diagnosed in error, and she 
continued to treat him for depressive disorder NEC (not 
elsewhere classified).  She also noted that he was not a 
combat veteran, and was not in any combat zones other than 
Vietnam.

The report of the November 2004 VA examination for PTSD 
indicates the veteran reported that he had never actually 
witnessed or experienced anything traumatic while he was in 
Vietnam.  He said that he knew of three different individuals 
who committed suicide, but denied that he ever witnessed 
these events or saw the bodies or anything like that.  He 
denied all previously mentioned stressors that were noted in 
his prior March 1996 VA examination for PTSD.  He stated that 
he began feeling depressed in 1985 or 1986. 

The November 2004 VA examination was conducted by a panel of 
two doctors.  He was diagnosed with depressive disorder, not 
otherwise specified.  Both doctors agreed he did not have 
PTSD.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The March 2004 VCAA 
letter also specifically requested him to submit any evidence 
in his possession that pertained to his claim.  Thus, the 
content of this letter provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

Regarding the timing of the notice, the March 2004 VCAA 
letter obviously was issued after the initial RO adjudication 
in April 1996.  Therefore, it did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  However, the March 2004 letter 
provided the veteran with ample opportunity to respond before 
VA readjudicated his claim and issued the SSOC in November 
2004 addressing any additional evidence that had been 
received since the April 1996 decision in question and the 
June 2002 SSOC. 

The Board notes that the veteran did not respond to the VCAA 
letter.  The April 2005 Post-Remand Brief and March 2005 
Statement of Accredited Representative in Appealed Case 
(In Lieu of VA Form 646) filed by the veteran's service 
representative argue that additional development is needed to 
corroborate his in-service stressors.  As will be discussed 
further in this section, the Board finds that further efforts 
to corroborate the veteran's in-service stressors is 
unnecessary - especially in light of the January 2004 letter 
he submitted admitting that there was no factual basis for 
two of three stressors he had previously identified.  Also, 
it is noted that this case has been remanded twice already in 
attempt to corroborate in-service stressors, and despite 
repeated requests, he has been unable to provide more 
specific information that might enable further attempts to 
verify them.  Under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA" and thus 
"essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. at  No. 02-1077, slip op. 
at 32, 2005 WL957317, at *22 (Apr. 14, 2005) (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" 
so as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letter of March 2004, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's SMRs, his 
personnel records, and his VAOPT records.  The RO also 
scheduled him for VA examinations for PTSD in March 1996 and 
November 2004.  As described in detail earlier in this 
decision, multiple attempts were made to verify his claimed 
in-service stressors.  The VCAA requires a claimant to 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2004).  To the extent that he provided 
information related to his stressors, USASCRUR and NPRC 
attempted to corroborate them.  When verification efforts 
were unsuccessful, VA notified him and asked for additional 
information.  As mentioned, these efforts were ultimately 
unsuccessful.

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the claim.
Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2004).  And credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. at 519.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)




Legal Analysis

With regard to the diagnosis of PTSD, the Board notes that it 
does not concede that the veteran necessarily has a current 
diagnosis of PTSD in light of the November 2004 VA 
examination finding otherwise.  Nonetheless, even assuming 
for a moment that a diagnosis of PTSD is accurate, 
corroboration of his in-service stressors is still needed.  
See 38 C.F.R. § 3.304(f) (2004); Moreau, 
9 Vet. App. at 396.  

Since this claim was filed in January 1996, the RO and the 
Board have been back and forth with USASCRUR and NPRC in an 
attempt to verify the veteran's claimed in-service stressors.  
Over 9 years later, and after 3 remands from the Board, he 
admitted to having lied about two of the three claimed in-
service stressors.  While the Board appreciates the candor he 
expressed in his January 2004 letter, it does not excuse the 
unfortunate amount of time and resources expended in trying 
to corroborate these non-existent events.  Furthermore, it 
brings into question his overall credibility with regard to 
the third stressor involving the suicide of at least two 
individuals.  He maintains that his statements regarding 
these events are true.  However, USACRUR and NPRC could not 
verify that these events occurred based on the limited 
information provided by the veteran.  

For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.





ORDER

The claim for service connection for PTSD is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


